Exhibit 10.2

 

EIGHTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT AND JOINDER

This Eighth Amendment to Loan and Security Agreement and Joinder is entered into
as of November 1, 2018 (the “Amendment”), by and between EAST WEST BANK
(“Bank”), IDENTIV, INC. (“Parent”), 3VR SECURITY, INC. (“3VR”) and Thursby
Software Systems, LLC (“TSS”).

RECITALS

Parent, 3VR and Bank are parties to that certain Loan and Security Agreement
dated as of February 8, 2017, as amended from time to time, including pursuant
to that certain First Amendment to Loan and Security Agreement dated as of March
27, 2017, that certain Second Amendment to Loan and Security Agreement dated as
of December 19, 2017, that certain Third Amendment to Loan and Security
Agreement dated as of January 30, 2018, and that certain Fourth Amendment to
Loan and Security Agreement dated as of February 5, 2018, that certain Fifth
Amendment to Loan and Security Agreement dated as of March 6, 2018, that certain
Sixth Amendment to Loan and Security Agreement dated as of April 14, 2018  and
that certain Seventh Amendment to Loan and Security Agreement dated as of July
17, 2018 (collectively, the “Loan Agreement”).  The parties desire to amend the
Loan Agreement to join TSS as a co-Borrower thereunder and make such
other  modifications to the Loan Agreement as set forth herein.  

NOW, THEREFORE, the parties agree as follows:

1.TSS is hereby added to the Loan Agreement as a “Borrower” thereunder, and each
reference to “Borrower” in the Loan Agreement and any other Loan Document shall
mean and refer to each of Parent, 3VR and TSS thereunder, individually and
collectively.  TSS assumes, as a joint and several obligor thereunder, all of
the Obligations, liabilities and indemnities of a Borrower under the Loan
Agreement and all other Loan Documents; and covenants and agrees to be bound by
and adhere to all of the terms, covenants, waivers, releases, agreements and
conditions of or respecting a Borrower with respect to the Loan Agreement and
the other Loan Documents and all of the representations and warranties contained
in the Loan Agreement and the other Loan Documents with respect to a Borrower.
Without limiting the generality of the foregoing, TSS grants Bank a security
interest in the Collateral described on Exhibit A to the Loan Agreement to
secure performance and payment of all Obligations under the Loan Agreement, and
authorizes Bank to file financing statements or other instruments with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder and under the Loan Documents.

2.Each Borrower acknowledges and agrees that no Accounts or Inventory of TSS
shall be included in the Borrowing Base.

3.The following definitions are added to Section 1.1 of the Loan Agreement:

“TSS Closing” means the “Closing” as defined in that certain Agreement and Plan
of Merger dated as of October 25, 2018 by and among Parent, Thursby Software
Systems, Inc., a Texas corporation and the other parties named therein.

“TSS” means Thursby Software Systems, LLC., a Texas limited liability company.

4.TSS acknowledges and agrees that Sections 6.3(b)(i) and 6.3(b)(ii) of the Loan
Agreement shall apply to TSS; and TSS shall deliver to Bank its aged listings of
accounts receivable and accounts payable by invoice date and an inventory report
in accordance with the timeframe set forth in Sections 6.3(b) of the Loan
Agreement.

5.The following is added as a new Section 6.14 to the end of Section 6 of the
Loan Agreement:

--------------------------------------------------------------------------------

6.14TSS Covenants.  Borrowers shall deliver to Bank the following, each in form
and substance satisfactory to Bank: (a) within thirty (30) days following the
TSS Closing, (i) insurance certificates and endorsements evidencing the addition
of Bank as an additional insured and lose payee under TSS’s insurance policies;
and (b) account control agreements with respect to TSS’s bank accounts
maintained outside of Bank.  

6.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Each
Borrower ratifies and reaffirms the continuing effectiveness of all agreements
entered into in connection with the Agreement.

7.Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

8.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents requested by
Bank no later than five (5) Business Days following the date of execution.

9.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)this Amendment, duly executed by Borrowers;

(b)corporate resolutions and incumbency certificate duly executed by TSS, with
certified copies of its certificate of formation and operating agreement;

(c)intellectual property security agreement duly executed by TSS;

(d)filed copies of all of the Certificates of Merger filed in connection with
the TSS Closing; and

(e)payment of all Bank Expenses incurred through the date of this Amendment; and

(f)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[remainder of this page intentionally left blank]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

IDENTIV, INC.

 

 

 

 

 

 

By:

 

/s/ Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

3VR SECURITY, INC.

 

 

 

 

 

 

By:

 

/s/ Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

THURSBY SOFTWARE SYSTEMS, LLC

 

 

 

 

 

 

By:

 

/s/ Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

Manager

 

 

EAST WEST BANK

 

 

 

 

 

 

By:

 

/s/ Kelvin Chan

 

 

 

Name:

 

Kelvin Chan

 

 

 

Title:

 

Managing Director

 